EXHIBIT 10.3

 

MEDIA 100 INC.

Key Employee Incentive Plan (1992),
as amended through May 5, 2000

1.          Plan; Purpose; General.  The purpose of this Key Employee Incentive
Plan (1992) (the "Plan") is to advance the interests of Media 100 Inc. (formerly
Data Translation, Inc.) (the "Company") by enhancing the ability of the Company
and its subsidiaries to attract and retain selected advisers, consultants, key
employees and directors, by creating for such persons incentives and rewards for
their contributions to the success of the Company, and by encouraging such
persons to become owners of shares of the Company's Common Stock, par value
$0.01 per share (the "common stock" or "stock").  Options granted pursuant to
the Plan may be incentive stock options as defined in Section 422 of the
Internal Revenue Code of 1986, as amended (the "Code") (such options being
referred to herein as "incentive options") or non-incentive options.  The
proceeds received from the sale of stock pursuant to the Plan shall be used for
general corporate purposes.  Except as otherwise expressly provided with respect
to an option grant, no option granted pursuant to the Plan shall be an incentive
option.

2.          Effective Date of Plan.  This Plan will become effective upon
approval by at least a majority of the votes cast at the next duly called Annual
Meeting of Stockholders of the Company at which a quorum representing a majority
of the voting power of all outstanding voting stock of the Company is, either in
person or by proxy, present and voting thereon or at any adjournment thereof. 
Grants of awards under the Plan may be made prior to that date (but after Board
adoption of the Plan), subject to approval of the Plan by such shareholders.1

--------------------------------------------------------------------------------

1  The Plan was approved by the requisite vote of stockholders at the Annual
Meeting of Stockholders of the Company held on April 8, 1992.

 

3.          Administration of the Plan.  The Plan will be administered by the
Board of Directors (the "Board") of the Company.  The Board will have authority
to take all action necessary or appropriate hereunder, to interpret its
provisions, and to decide all questions and resolve all disputes which may arise
in connection therewith.  Such determinations of the Board shall be conclusive
and shall bind all parties.

             The Board may, in its discretion, delegate some or all of its
powers with respect to the Plan to the Executive Compensation and Stock Option
Committee or any other committee (the "Committee"), in which event all
references to the Board hereunder, except the references in Section 11 hereof,
shall be deemed to refer to the Committee.  The Committee, if one is appointed,
shall consist of not fewer than two members, and each member of the Committee
shall be, at the time of his appointment and at any time he exercises discretion
in administering the Plan, a "non-employee director" as that term is defined in
Rule 16b-3 adopted pursuant to the Securities Exchange Act of 1934, as amended. 
A majority of the members of any such Committee shall constitute a quorum, and
all determinations of the Committee shall be made by a majority of its members. 
Any determination of the Committee under the Plan may be made without notice or
meeting of the Committee by a writing signed by a majority of the Committee
members.

4.          Eligibility.  The "Participants" in the Plan will be such key
employees, including part-time employees, advisers, consultants and directors
whether or not they are employees, of the Company or of any of its present or
future subsidiaries (as defined in Section 10) as may be selected from time to
time by the Board in its discretion.

             No incentive option shall be granted to a Participant who is not an
"employee" as defined in the provisions of the Code or regulations thereunder
applicable to incentive options.  No incentive option shall be granted to a
Participant who at the time of grant owns, directly or indirectly through
application or the attribution rules of Section 424(d) of the Code, stock
possessing more than 10% of the total combined voting power of all classes of
stock of the Company or of its subsidiaries (a "Ten-Percent Shareholder") unless
(i) the option price at the time it is granted is at least 110% of the fair
market value of the stock subject to the option, and (ii) the period of the
option does not exceed five years from the date of grant.

5.          Grant of Awards.  Subject to the express provisions of the Plan, the
Board shall have the sole authority and discretion (a) to determine which
Participants will be granted awards; (b) to grant awards consisting of options
or stock appreciation rights ("SARs"), or both to Participants; (c) to determine
whether the options granted to any Participants shall be incentive options or
non-incentive options; (d) to determine the time or times when awards will be
granted and the number of shares of common stock to be subject to each award;
(e) to determine the option price of the shares subject to each option in
accordance with Section 6(a) hereof and the value of the shares subject to each
SAR on the exercise date of such SAR in accordance with Section 6(d) hereof, and
the method of payment of such price; (f) to determine the time or times when
each award becomes exercisable and the duration of the exercise period; (g) to
impose additional conditions or restrictions on any award, such conditions or
restrictions, if any, to be set forth in the award form or other instrument
evidencing the award; (h) to prescribe the form or forms of any instruments
evidencing any awards granted under the Plan and of any other instruments
required under the Plan and to make changes in such forms from time to time; (i)
to determine the price, vesting schedule and other attributes of awards granted
to Participants working abroad; and (j) to adopt, amend and rescind rules and
regulations for the administration of the Plan and the awards and for its own
acts and proceedings.  Subject to Section 12 hereof, the Board shall also have
the authority, in its sole discretion, both generally and in particular
instances, to waive compliance by a Participant with any obligation to be
performed by him under an award, to waive any condition or provision of an
award, and to amend or cancel any award (and if an award is cancelled, to grant
a new award on such terms as the Board shall specify) except that the Board may
not take any action with respect to an outstanding award that would adversely
affect the rights of the Participant under such award without such Participant's
consent.  Nothing in the preceding sentence shall be construed as limiting the
power of the Board to make adjustments required by Section 8(c) hereof.

             No award shall be granted on or after February 20, 2002 but awards
previously granted may extend beyond that date.

6.          Terms and Conditions of Awards.

a.          Exercise Price of Options.  The purchase price per share for shares
issuable upon exercise of options shall be determined by the Board but in the
case of incentive options shall not be less than 100% (110% in the case of an
incentive option granted to a Ten-Percent Shareholder) of the fair market value
of the stock on the date of grant; nor shall the option price be less, in the
case of an original issue of authorized stock, than par value per share.  For
this purpose, "fair market value" will be determined as set forth in Section 10
hereof.

b.          Period of Options.  An option shall be exercisable during such
period or periods as the Board may specify.  The latest date on which an option
may be exercised (the "Final Exercise Date") shall be the date which is ten
years (five years, in the case of an incentive option granted to a Ten-Percent
Shareholder) from the date the option was granted or such earlier date as may be
specified by the Board at the time the option is granted.

c.          Exercise of Options.

(i)          Unless the Board at the time of grant or at any other time
otherwise specifies in the case of a particular option or options, each option
shall first become exercisable with respect to one-fifth of the shares covered
by it upon the completion of one year from the date of the grant of the option
(the "Initial Exercise Date"), and with respect to an additional one-fifth each
succeeding year until the option becomes exercisable with respect to all of the
shares covered by it.

(ii)         In the case of options intended to be incentive options, any award
forms or other instruments evidencing such options shall contain such provisions
relating to exercise and other matters as are required of incentive options
under the applicable provisions of the Code and Treasury Regulations, as from
time to time in effect.

(iii)        A person electing to exercise part or all of his options shall give
written notice to the Company, as specified by the Board, of his election and of
the number of shares he has elected to purchase, such notice to be accompanied
by the instrument evidencing such option and any other documents required by the
Board, and shall at the time of such exercise tender the purchase price of the
shares he has elected to purchase.  If the notice of election to exercise is
given by the executor or administrator of a deceased Participant, or by the
person or persons to whom the option has been transferred by the Participant's
will or the applicable laws of descent and distribution, the Company will be
under no obligation to deliver shares pursuant to such exercise unless and until
the Company is satisfied that the person or persons giving such notice is or are
entitled to exercise the option.

(iv)       In the case of an option that is not an incentive option, the Board
shall have the right to require that the Participant exercising the option remit
to the Company an amount sufficient to satisfy any federal, state, or local
withholding tax requirements (or make other arrangements satisfactory to the
Company with regard to such taxes) prior to the delivery of any common stock
pursuant to the exercise of the option.  If permitted by the Board, either at
the time of the grant of the option or the time of exercise, the Participant may
elect, at such time and in such manner as the Board may prescribe, to satisfy
such withholding obligation by (i) delivering to the Company common stock owned
by such individual having a fair market value equal to such withholding
obligation, or (ii) requesting that the Company withhold from the shares of
common stock to be delivered upon exercise of the option a number of shares of
common stock having a fair market value equal to such withholding obligation.

 

In the case of an incentive option, if at the time the option is exercised the
Board determines that under applicable law and regulations the Company could be
liable for the withholding of any federal, state or local tax with respect to a
disposition of the common stock received upon exercise, the Board may require as
a condition of exercise that the Participant exercising the option agree (i) to
inform the Company promptly of any disposition (within the meaning of Section
424(c) of the Code and the regulations thereunder) of common stock received upon
exercise, and (ii) to give such security as the Board deems adequate to meet the
potential liability of the Company for the withholding of tax, and to augment
such security from time to time in any amount reasonably deemed necessary by the
Board to preserve the adequacy of such security.

d.          Stock Appreciation Rights.  The Board in its discretion may grant
SARs either in tandem with or independent of options awarded under the Plan. 
Except as hereinafter provided, each SAR will entitle the Participant to receive
upon exercise, with respect to each share of common stock to which the SAR
relates, the excess of (i) the share's value on the date of exercise, over (ii)
the share's fair market value on the date it was granted.  For purposes of
clause (i), "value" shall mean fair market value; provided, that the Board may
adjust such value to take into account dividends on the stock and may also grant
SARs that provide, in such limited circumstances following a change in control
of the Company (as determined by the Board) as the Board may specify, that
"value" for purposes of clause (i) is to be determined by reference to a
specified value (which may include an average of values) for the common stock
during a period immediately preceding the change in control, all as determined
by the Board.  The amount payable to a Participant upon exercise of an SAR shall
be paid either in cash or in shares of common stock, as the Board determines. 
Each SAR shall be exercisable during such period or periods and on such terms as
the Board may specify.  No SAR shall be exercisable after the date which is ten
years from the date of grant.

e.          Payment for and Delivery of Shares.  Shares which are subject to
options shall be issued only upon receipt by the Company of full payment of the
purchase price for the shares as to which the award is exercised.  The purchase
price shall be payable by the option holder to the Company either (i) in cash or
by check, bank draft or money order payable to the order of the Company; or (ii)
if so permitted by the Board (which in the case of an incentive option, shall
specify such method of payment at the time of grant), (A) through the delivery
of shares of common stock (duly owned by the option holder and for which the
option holder has good title free and clear of any liens and encumbrances and
which, in the case of common stock acquired from the Company, shall have been
held for at least six months) having a fair market value on the last business
day preceding the date of exercise equal to the purchase price or (B) by
delivery of a promissory note of the option holder to the Company, such note to
be payable on such terms as are specified by the Board or (C) by delivery of an
unconditional and irrevocable undertaking by a broker to deliver promptly to the
Company sufficient funds to pay the exercise price; or (iii) by a combination of
the permissible forms of payment as provided in (i) and (ii) above; provided,
that if the common stock delivered upon exercise of the option is an original
issue of authorized common stock, at least so much of the exercise price as
represents the par value of such common stock shall be paid other than with a
personal check or promissory note of the person exercising the option.

             The Company shall not be obligated to deliver any shares unless and
until, in the opinion of the Company's counsel, all applicable federal and state
laws and regulations have been complied with, nor, if the outstanding common
stock is at the time listed on any securities exchange, unless and until the
shares to be delivered have been listed (or authorized to be added to the list
upon official notice of issuance) upon such exchange, nor unless and until all
other legal matters in connection with the issuance and delivery of shares have
been approved by the Company's counsel.  Without limiting the generality of the
foregoing, the Company may require from the person exercising an option such
investment representation or such agreement, if any, as counsel for the Company
may consider necessary in order to comply with the Securities Act of 1933, as
amended, and may require that such person agree that any sale of the shares will
be made only on a national securities exchange or in such other manner as is
permitted by the Board and that he will notify the Company before he makes any
disposition of the shares whether by sale, gift or otherwise.

             A Participant shall have the rights of a shareholder only as to
shares actually acquired by him under the Plan.

f.           Nontransferability of Awards.  No award may be sold, assigned or
otherwise transferred or disposed of in any manner whatsoever other than by will
or by the laws of descent and distribution, and during the Participant's
lifetime the award may be exercised only by him.

g.          Forfeiture of Awards upon Termination of Employment.  If a
Participant’s (other than a non-employee director’s) employment or service with
the Company and its subsidiaries terminates for any reason other than death, the
portion of any award held by the Participant that was not exercisable
immediately prior to such termination of employment or service shall immediately
expire and except as the Board may otherwise determine, in its sole discretion,
the remaining portion, if any, of the award shall continue to be exercisable for
a period of ninety (90) days immediately following the date of termination of
the Participant’s employment or other service with the Company and its
subsidiaries.  Notwithstanding the foregoing, if the Participant was terminated
for cause all awards held by the Participant immediately prior to such
termination, whether or not then exercisable, shall immediately expire.2  For
purposes of this Section 6(g), employment shall not be considered terminated (i)
in the case of sick leave or other bona fide leave of absence approved for
purposes of the Plan by the Board, so long as the Participant's right to
reemployment is guaranteed either by statute or by contract, (ii) in the case of
a transfer of employment between the Company and a subsidiary or between
subsidiaries, or to the employment of a corporation (or a parent or subsidiary
corporation of such corporation) issuing or assuming an option in a transaction
to which Section 424(a) of the Code applies, or (iii) in the case of a transfer
of employment between the Company and its wholly-owned subsidiary Data
Translation, Inc. (formerly Data Translation II, Inc.) ("DTI") and subsequent
distribution  of the stock of such subsidiary to the Company's stockholders (the
"Distribution"); provided, that this clause (iii) shall apply only in the case
of Participants whose transfer of employment to DTI occurs in connection with
the Distribution; and further provided, that in the case of any such
Participant, post-Distribution service for DTI shall be treated for purposes of
this paragraph as service for the Company and any post-Distribution termination
of employment with DTI shall be treated for purposes of this paragraph as a
termination of employment with the Company and its subsidiaries.  The Company
may require that any Participant described in clause (iii) above provide, prior
to any post-Distribution exercise of an award hereunder by such Participant and
as a condition thereto, evidence satisfactory to the Company as to the period of
such Participant's employment with DTI.

--------------------------------------------------------------------------------

2  The preceding two sentences were adopted by amendment dated January 19, 1998
and are effective as to awards granted, regranted or amended on or after such
date, except as the Board may otherwise determine; provided, that any incentive
option granted prior to such date that is amended on or after such date shall
not be subject to such amendment without the consent of the Participant holding
the option if application of such amendment would cause the option (as amended)
to fail to qualify as an incentive stock option.  With respect to all awards
which are not subject to the foregoing amendment, the following provision shall
apply:

"If a Participant's (other than a non-employee director's) employment or service
with the Company and its subsidiaries terminates for any reason other than
death, all awards held by the Participant shall terminate unless the Board
determines, in its sole discretion, that such awards as were exercisable
immediately prior to termination shall continue to be exercisable for a period
of time after termination shall continue to be exercisable for a period of time
after termination (but in no event beyond the Final Exercise Date). If the Board
determines that a post-termination exercise period for exercisable awards is
appropriate, such awards shall terminate and be forfeited after completion of
such period to the extent not previously exercised, expired or terminated."

 

h.          Death.  If a Participant dies at a time when he is entitled to
exercise an option, then at any time or times within one year after his death
(or such further period as the Board may allow) such option may be exercised, as
to all or any of the shares which the Participant was entitled to purchase
immediately prior to his death, by his executor or administrator or the person
or persons to whom the option is transferred by will or the applicable laws of
descent and distribution, and except as so exercised such option will expire at
the end of such period.  In no event, however, may any option be exercised after
the Final Exercise Date.

i.           Confidentiality Agreement.  Each Employee, including employees of
DTI who received options while employees of the Company, shall execute, prior to
or contemporaneously with the grant of any option to such Participant hereunder,
the Company's then standard form of agreement relating to confidentiality,
inventions and the like.

7.          Replacement Awards.  The Company may grant awards under the Plan on
terms differing from those provided in Section 6, where such awards are granted
in substitution for awards held by employees of another corporation who
concurrently become employees of the Company or a subsidiary as the result of a
merger or consolidation of that corporation with the Company or a subsidiary, or
the acquisition by the Company or a subsidiary of property or stock of that
corporation.  The Board may direct that the substitute awards be granted on such
terms and conditions as the Board considers appropriate in the circumstances. 
Such awards will be in addition to those which may be granted under the Plan and
will not be counted as granted under the Plan.

8.          Shares Subject to Plan.

a.          Number of Shares and Stock to be Delivered.  Shares delivered
pursuant to this Plan shall in the discretion of the Board be authorized but
unissued shares of common stock or previously issued stock acquired by the
Company.  Subject to adjustment as described below and exclusive of the shares
that are subject to the options provided for in Section 13, the aggregate number
of shares which may be delivered under this Plan shall not exceed 4,200,000
shares of common stock of the Company.

b.          Limitations on Grants to Individuals.   Subject to adjustment as
described below and exclusive of the shares that are subject to the options
provided for in Section 13, the aggregate number of shares for which options may
be granted under this Plan to any individual in any calendar year shall not
exceed 500,000 shares of common stock of the Company.

c.          Changes in Stock.  In the event of a stock dividend, stock split or
combination of shares, recapitalization, merger in which the Company is the
surviving corporation or other change in the Company's capital stock, the number
and kind of shares of stock or securities of the Company to be subject to the
Plan and to options then outstanding or to be granted thereunder, the maximum
number of shares or securities which may be delivered under the Plan, the option
price and other relevant provisions shall be appropriately adjusted by the
Board, whose determination shall be binding on all persons.  In the event of a
consolidation or merger in which the Company is not the surviving corporation or
which results in the acquisition of substantially all the Company's outstanding
stock by a single person or entity, or in the event of the sale or transfer of
substantially all the Company's assets, all outstanding awards shall thereupon
terminate, provided that at least twenty days prior to the effective date of any
such merger, consolidation or sale of assets, all outstanding awards shall
become exercisable immediately prior to consummation of such merger,
consolidation or sale of assets, unless the Board shall have arranged for the
surviving or acquiring corporation or an affiliate of that corporation to assume
the awards or to grant to the Participants replacement awards having equivalent
terms and conditions as determined by the Board including, in the case of
incentive options, terms and conditions that satisfy the requirements of Section
424(a) of the Code.

             The Board may also adjust the number of shares subject to
outstanding awards granted under Sections 5 or 6 hereof, the exercise price of
outstanding options and the terms of outstanding options to take into
consideration material changes in accounting practices or principles,
consolidations or mergers (except those described in the immediately preceding
paragraph), acquisitions or dispositions of stock or property or any other event
if it is determined by the Board that such adjustment is appropriate to avoid
distortion in the operation of the Plan, including without limitation, the
special option adjustments made in connection with the Distribution and
described in Section 14 herein.

9.          Employment Rights.  Neither the adoption of the Plan nor the grant
of awards shall confer upon any Participant any right to continued employment
with the Company or a subsidiary or affect in any way the right of the Company
to terminate the employment of a Participant at any time.  Except as
specifically provided by the Board, in its sole discretion, in any particular
case, the loss of existing or potential profit in awards granted under this Plan
shall not constitute an element of damages in the event of termination of the
relationship of a Participant even if the termination is in violation of an
obligation of the Company to the Participant by contract or otherwise.

10.        Definitions.

a.          For purposes of the Plan a subsidiary is any corporation (i) in
which the Company owns, directly or indirectly, stock possessing 50% or more of
the total combined voting power of all classes of stock, or (ii) over which the
Company has effective operating control; provided, however, that no corporation
shall be deemed a subsidiary for the purpose of any provisions applicable to
incentive options, and no incentive options shall be granted to employees of
such corporation, unless in each case, such corporation shall constitute a
subsidiary as defined in clause (i) above.  For special rules relating to DTI,
see Section 14, below.

b.          The fair market value of the common stock shall be determined in
accordance with the applicable provisions of the Code or regulations issued
thereunder, or in the absence of any such provisions or regulations, shall be
deemed to be the last sale price at which such common stock is traded on the
date in question as reported in the Wall Street Journal; or, if the Wall Street
Journal is not published at the date in question or does not list the common
stock, then in such other appropriate newspaper of general circulation as the
Board may prescribe; or, if there is no sale of the common stock on the date in
question or the last price at which the common stock traded is not listed, then
the mean between the bid and asked price at the close of the market on such day.

11.        Indemnification of Board.  In addition to and without affecting such
other rights of indemnification as they may have as members of the Board or
otherwise, each member of the Board shall be indemnified by the Company to the
extent legally possible against reasonable expenses, including attorneys' fees,
actually and reasonably incurred in connection with the defense of any action,
suit or proceeding, or in connection with any appeal therein, to which he may be
a party by reason of any action taken or failure to act under or in connection
with the Plan, or any option granted thereunder, and against all judgments,
fines and amounts paid by him in settlement thereof; provided that such payment
of amounts so indemnified is first approved by a majority of the members of the
Board who are not parties to such action, suit or proceeding, or by independent
legal counsel selected by the Company, in either case on the basis of a
determination that such member acted in good faith and in a manner he reasonably
believed to be in or not opposed to the best interests of the Company; and
except that no indemnification shall be made in relation to matters as to which
it shall be adjudged in such action, suit or proceeding that such Board member
is liable for negligence or misconduct in his duties; and provided, further that
the Board member shall in writing offer the Company the opportunity, at its own
expense, to handle and defend the same.

12.        Amendments.  The Board may at any time discontinue granting awards
under the Plan.  The Board may at any time or times amend the Plan or amend any
outstanding award or awards for the purpose of satisfying the requirements of
Section 422 of the Code or of any changes in applicable laws or regulations, to
comply with any applicable laws and requirements of foreign jurisdictions or for
any other purpose that may at the time be permitted by law, provided that no
such amendment will adversely affect the rights of any Participant (without his
consent) under any award theretofore granted.

13.        Non-Employee Directors.  Notwithstanding anything to the contrary
contained elsewhere herein:

a.          Eligible Directors and Grant.  Each director of the Company who is
not a full-time employee of the Company or any of its subsidiaries and is a
director on April 8, 1992 shall be automatically granted on such date
non-incentive stock options covering 10,000 shares of common stock and each
non-employee director who is initially elected after April 8, 1992 and prior to
February 20, 2002 shall be granted on the date of such election non-incentive
stock options covering 10,000 shares of common stock (notwithstanding the
two-for-one split of the common stock effected on July 31, 1995), all such
options to be exercisable with respect to one-fifth of the covered shares one
year from the date of grant and with respect to an additional one-fifth each
succeeding year.

b.          Terms of Options.  The Final Exercise Date of options granted
pursuant to Section 13(a) hereof shall be 10 years from the date of grant.  If a
director's service with the Company terminates for any reason other than death,
in lieu of the provisions of Section 6(g) hereof, all options held by the
director that are exercisable on the date of termination shall continue to be
exercisable for a period of six months, but shall terminate immediately if the
director was removed for cause or resigned under circumstances which in the
opinion of the Board of Directors casts such discredit on the Company or him as
to justify termination of his options.  After completion of said six-month
period, such options shall terminate to the extent not previously exercised,
expired or terminated.  All options held by a director that are not exercisable
on the date such director's service with the Company terminates shall
immediately terminate.  The purchase price for shares of common stock issuable
upon the exercise of options granted pursuant to Section 13(a) hereof shall be
the fair market value of the common stock at the close of business on the date
the option is granted, determined in accordance with Section 10(b) hereof;
provided, however, that in no event shall the exercise price be less than par
value per share.

14.        Special Option Adjustments.  Notwithstanding any other provision of
the Plan, each option outstanding under the Plan immediately prior to the
Distribution (an "affected option") shall be adjusted in accordance with Section
8.7 of the Distribution Agreement between the Company and DTI dated as of
November 19, 1996 (the "Distribution Agreement"). Except as otherwise provided
herein, the adjusted option shall have substantially the same terms as prior to
the Distribution.  To the extent any such adjustment shall be treated as an
option grant for purposes of Section 8.7 of such Agreement, it shall be made in
accordance with the terms of said Section 8.7 and without regard to the
option-grant rules and limitations set forth in this Plan.